DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/03/2021
Claims 1, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, 20 are amended.
No Claims Cancelled.
Claims 1 – 20 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
1.  Regarding independent claims 1, 9, 17  the Applicant argues that the combination of prior art does not teach “… analyzing, by the processor, the operation of different variations for the set of ADAS systems in the set of simulations to automatically generate, without an input to do so, review data that an operation of the set of ADAS systems that are present in the autonomous vehicle during real-world driving scenarios relative to the operation of the different variations for the set of ADAS systems included in the vehicle design for the autonomous vehicle…” where the underlined portions are amended elements of the limitation.

In particular the Applicant argues that Alberi_2008, fails to teach or suggest “describe[ing] the operation of the set of ADAS systems that are present in the autonomous vehicle during the real-world driving scenario relative to the operation of the one or more variations for the set of ADAS systems included in the vehicle design for the autonomous vehicle” because “CarOLO uses the simulator to test new software implementations before adding them to the vehicle, as well as confirming bugs found during real world tests”

Therefore it appears that the Applicant’s argument is that CarOLO is not capable of making the claim limitations obvious because one aspect of the simulator tests new software before adding the software to the vehicle. 

The Applicant’s argument is not persuasive. First it is noted that software versions/modifications are interpreted to be “different variations for the set of ADAS systems.” This is because software is integral to the operation of the system and the software/hardware combination makes a unique system. 
Second, it is noted that the claim is to “the set of ADAS systems included in the vehicle design for the autonomous vehicle” and not the physical autonomous vehicle itself. Because the simulator uses a “dynamic model of their vehicle” (page 23) executing a software version in the simulator reads on the limitation of “included in the vehicle design for the autonomous vehicle” because a dynamic model is a design for the autonomous vehicle. Therefore testing software code in a dynamic model of the vehicle in Third, the Applicant is cherry picking one sentence from page 25 while ignoring the whole teachings of the reference. 

Turning to page 25, Alberi_2008 teaches: “CarOlO uses their simulator to test new software implementations before adding them to the vehicle, as well as confirming bugs found during real world tests… [and] in addition, different versions of code could be run from the same starting point, running the same mission file, in order to compare their performance…”

Therefore the claim limitation is made obvious by the combination of prior art.

2. The Applicant further argues that Chidamber_1994 does not teach “quantitatively describes the operation” and asserts that Chidamber_1994 only teaches object-oriented software.

The argument is not persuasive. The Applicant is simply ignoring the actual citation provided in the Office action. The Office action pointed to the teachings of “metrics”. The abstract actually states: “… process improvement has increased the demand for software measures, or metrics… the need for such metrics is particularly acute when an organization is adopting a new technology… this research addresses these needs through the development and implementation of a new suite of metrics [for software]… six design metrics are developed…”. Therefore contrary to the Applicant’s assertion, Chidamber_1994 teaches to “quantitatively describe the operation” of software with metrics and because the Alberi_2008 teaches a system that includes software and Chidamber_1994 teaches to use meterics to improve the software it would have been obvious to combine Alberi_2008 and Chidamber_1994 for the benefit of having metrics to improve the software design process to obtain the invention as specified in the claims.


In response this argument is not persuasive due to the same reasons as outlined above.


End Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “wherein the one or more realistic driving scenarios are in a simulated roadway environment that includes static objects and dynamic objects, which the autonomous vehicle experienced as described by the” which is an incomplete sentence and therefore is unclear as to what “the” refers to.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1). Claims 1, 4, 5, 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 (A proposed Standardized Testing Procedure for Autonomous Ground Vehicles, Virginia Polytechnic Institute and State University, April 29, 2008) in view of Pakdeetrakulwong_2014 (Recommendation Systems for Software Engineering: A survey from software development life cycle phase perspective, December 2014) in view of Atsmon (Pub. No.: US 2019/0228571 A1, provisional application 62/384,733 and 62/355,368 dated 2016) in view of Ratnasingam_2017 (US 9,672,734) and CFR_2016 (The Federal Register / Vol. 82, No. 8/Thursday, January 12, 2017/Proposed Rules from the Department of Transportation)

Claim 1. Alberi_2008  teaches “A method (page 27:the testing method…”; page 44: “ This section proposed an autonomous vehicle testing strategy based on the information presented above… simulator abilities, and an overall method for autonomous vehicle testing utilizing these assets…”) for improving a performance of a set of Advanced Driver Assistance Systems (“ADAS systems”) included in a vehicle design for an autonomous vehicle (Figure 2.1, 2.2, 2.3), the method comprising:  providing the temporal map data (page 4: “… Route Network Definition File and a Mission Definition File… the RNDF provided information regarding streets, lane markings, stop lines locations, entrance/exit pairs for intersections… parking lot information , vehicle model data and ADAS model data inputs (page 23: “… simulator consisted of a dynamic model of their simulator…”) to a simulation application (page 22: “… much of the testing was also done on their simulator…” page 23: “… used virtual vehicle simulator to aid the development of their software... the program displays a 3D interface, simulated dashboard, and a map of the desired RNDF…”), executing, , the simulation application based on the inputs to provide a set of simulations which are configured to test  an operation of different variations for the set of ADAS systems included in the vehicle design for the autonomous vehicle in one or more driving scenarios which are described by the sensor data log, (page 25: “… CarOLO used their simulator to test new software implementations before adding them to the vehicle, as well as confirming bugs found during real world tests… different versions of code could be run from the same starting point, running the same mission file, in order to compare performance… and to play back recorded data. Tartan’s simulator also had the ability to add virtual obstacles to a real world environment during testing…” NOTE: the above teaches to perform simulations of different versions of ADAS software code using downloaded real world data. By teaching to confirm bugs found during real world data this implies to one of ordinary skill in the art that the simulation is using real world data for a driving scenario. Also by teaching “running the same mission file” this is a driving scenario as well. page 30 “bugs were often found and corrected after several hours of testing…” NOTE: this implies to one of ordinary skill in the art that bugs are to be corrected. Therefor one of ordinary skill in the art understands that the “different versions of code” are versions which are being tested to see if they correct bugs found while driving the vehicle and are tested in the software simulation according to “scenarios which are described by the sensor logs” which are downloaded from the vehicle.) and analyzing,   the operation of the different variations for the set of ADAS systems in the set of simulations to , review data that  describes an operation of the set of ADAS systems that are present in the autonomous vehicle during real-world driving scenarios relative to the operation of the different variations for improving the operation of the set of ADAS systems included in the vehicle design for the autonomous vehicle; (Figure 2.2, 4.2, 5.1 page 23 section 5.5: “… it could play back data recorded in real life test runs… replaying a log file…”; page 24: “… Figure 5.3 shows Stanford’s simulator replaying data from the Urban Challenge final event…”; page 25: “… CarOLO used their simulator to test new software implementations before adding them to the vehicle, as well as confirming bugs found during real world tests… different versions of code could be run from the same starting point, running the same mission file, in order to compare performance… simulation was used to test hazardous behaviors before real world tests, and to play back recorded data. Tartan’s simulator also had the ability to add virtual obstacles to a real world environment…”; page 40: “… it was difficult to spot problems in the software in real time during testing, but the simulator provided the team with a  tool for replaying real world tests to view the data. In playback model, the simulator displayed Odin’s vehicle model… virtual obstacles were replaced with data obtained from the vehicle’s sensors…”; page 50: “… a simulated vehicle model should all be implemented in simulation…” Page 50: “… software changes can be tested in the simulator first to validate a minimal level of operation…”).

Alberi_2008 does not explicitly teach “by a processor” nor “realistic” nor “by the processor” nor “automatically generate, without an input to do so” nor “quantitatively” nor “interface that displays the review data” nor “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Pakdeetrakulwong_2014; however, teaches “automatically generate, without an input to do so” and “quantitatively” and “user interface that displays the review data” (page 1: “recommendation systems 

Alberi_2008 and Pakdeetrakulwong_2014 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Pakdeetrakulwong_2014. The rationale for doing so would have been that Alberi_2008 teaches to improve software and Pakdeetrakulwong_2014 teaches that recommender systems are techniques or software tools that can reduce information overload for users by suggesting items, contents or services.” Therefore it would have been obvious to combine Alberi_2008 and Pakdeetrakulwong_2014 for the benefit of supporting software developers in making decisions to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 does not explicitly teach “by a processor” nor “realistic” nor “by the processor” nor “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Atsom; however, teaches “by a processor” (par 71: “… methods and/or systems as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions…”) and “realistic” (par 68: “improve the simulation created using the virtual realistic model…”).

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Atsom. The rationale for doing so would have been that Alberi_2008 teaches to have a simulation and Atsom teaches to improve a simulation with realistic models. Therefore it would have been obvious to combine Alberi_2008 and Atsom for the benefit of a more realistic simulation to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom  does not explicitly teach “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” nor “and the sensor data log is transmitted as part of a basic safety message;”

Ratnasingam_2017; however, makes obvious “converting a sensor data log generated by the autonomous vehicle into a temporal map, wherein the temporal map is modified with external data describing a geometry of a real-world roadway” (FIG. 19; col 8 lines 54 – 65: “… including an autonomous vehicle (fully autonomous or partly autonomous, a robot… a driver of a vehicle may include, but is not limited to, a human, an autonomous driving system, any computer based vehicle driving system or combination thereof…”; col 17 lines 29 – 55: “… data required to determine lane information depends on… updated road map at current time… a road condition may include… geometry of road… a road condition and a surrounding condition may be obtained from a camera device fitted in the vehicle or in the environment…”; col 18 lines 45 – 55: “… the lane change restrictions may be obtained from an updated road map according to current time… using a sensing device (non-limiting examples: a video camera, a device for capturing waves…”; col 19 lines 15 – 20: “… updated in the map data provided by these external systems may be include road conditions… the server may also have an appropriate database system (not shown) to store data (such as updated road map data… data about road condition… required to determine appropriate lane information for the vehicle to minimize travel time…”; col 36: “… the stored historical vehicle data may be used to… track navigation data over time… “).

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 are analogous art because they are from the same field of endeavor called cars. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Ratnasingam_2017. The rationale for doing so would have been that Alberi_2008 teaches to have an autonomous vehicle capable of passing a vehicle in the lane of traffic (page 31 par 2: “… during testing of Odin’s passing capability, a disabled vehicle would be placed in Odin’s lane with the intention that Odin would pass it after waiting ten seconds…”) and Ratnasingam_2017 teaches a method/system/program for passing a vehicle in a lane of traffic in order to minimize travel time. Therefore it would have been obvious to combine Alberi_2008 and Ratnasingam_2017 for the benefit of passing vehicles that are blocking the lane of traffic and to minimize travel time to obtain the invention as specified in the claims.

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 does not explicitly teach “and the sensor data log is transmitted as part of a basic safety message.”


CFR_2016; however, teaches Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 (3854: “… a new Federal Motor Vehicle Safety Standard (FMVSS), No. 150 to mandate vehicle-to-vehicle (V2V) communications… V2V Basic Safety Message (BSM) Contents…”;

page 3855: “… V2V communication performance requirements predicted on the use of on-board dedicated short range radio communication (DSRC) devices to transmit Basic Safety Messages (BSM) about a vheicle’s speed, heading, brake status, and other vehicle information to surrounding vehicles, and receive the same information from them…”; page 3857: “… DSRC unit in a vehicle sends out and receives “basic safety messages” (BSMs)… NHTSA proposes… BSM… SAE 2735 and SAE 2945…”; page 3878: “… NHTSA’s proposal would require that new light vehicles include vehicle-to-vehicle communication technology able to transmit standardized BSMs over DSRC as described in Section III.E…”)

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and CFR_2016. The rationale for doing so would have been that Alberi_2008 teaches vehicles that travel on raods and CFR_2016 propses to mandate Basic Safety Messages for vehicles that travel on roads.
Therefore it would have been obvious to combine Alberi_2008 and CFR_2016 for the benefit of increasing road safety to obtain the invention as specified in the claims.


Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claims. Additionally Atsom teaches the additional limitations of 

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claims. Additionally Atsom teaches the additional limitations of “A computer program product for improving a performance of a set of Advanced Driver Assistance Systems (“ADAS systems”) included in a vehicle design for an autonomous vehicle, the computer program product comprising non-transitory memory storing computer-executable code that when executed by the processor, causes the processor to” (par 95: “computer readable storage medium…”; par 70: “…embodiments of the method and/or system… could be implemented by hardware, by software or by firmware or a combination thereof using an operating system…”)

Claims 10, 18. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims  9, and 17 as outlined above. Alberi_2008 also teaches (10, 18) “Wherein the temporal map is generated using at least one of a sensor fusion technique or an interpolation technique” (Figure 2.3 teaches to use a combination of sensors).

Claims 11, 19. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 9, and 17 as outlined above. Alberi_2008 teaches “Wherein the sensor data log describes a relative position of the autonomous vehicle and one or more objects within a real-world roadway environment that includes the autonomous vehicle” (page 7 section 2.2: “Odin was equipped with… the vehicles sensor array consisted of… laser range finder… NovAtel Propak LB+GPS/INS system…”; page 46: “LIDAR’; Figure 5.2, 5.3, 6.2).

Claims 4, 12, 20. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims 1, 9, and 17 as outlined above. Alberi_2008 teaches “wherein the one or more realistic driving scenarios are in a simulated roadway environment that includes static objects and dynamic objects, which the autonomous vehicle experienced as described by the sensor data log” (page 25: “… their simulator has yielded a version in which multiple instances of their autonomous vehicle could be operated. In doing this, their software could learn efficient driving behavior in an environment in which multiple traffic vehicles exist… play back recorded data. Tartan’s simulator also had the ability to add virtual obstacles to real world environment during testing. In doing this, the vehicle was made to think there were obstacles in front…” NOTE: the simulation included multiple moving vehicles. These are dynamic obstacles.; Figure 5.3 NOTE: the caption indicates there is a moving vehicle which is a dynamic object. Also in the image there can be seen a curb which is a static object. )

Claims 5, 13. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 1, 17 as outlined above. Alberi_2008 teaches “Wherein the set of simulations virtually recreate the real-world driving scenario so that the operation of the different variations for the set of ADAS systems is determined and measured by the set of simulations” (page 25: “… different versions of the code could be run… in order to compare their performance…”).

Claims 7, 15. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 5, 17 as outlined above. Alberi_2008 teaches “wherein the autonomous vehicle is a highly autonomous vehicle (HAV) and the vehicle model data describes a vehicle design for the HAV and the ADAS model data describes the different variants for the set of ADAS systems included in the vehicle design for the HAV” (page 3: “… fully autonomous vehicle… “; page 25: “… CarOLO used their simulator to test new software implementations before adding them to the vehicle… different versions of code could be run from the same starting point, running the same mission file, in order to compare performance…”; page 40: “… it was difficult to spot problems in the software in real time during testing, but the simulator provided the team with a  tool for replaying real world tests to view the data. In playback model, the simulator displayed Odin’s vehicle model…” page 50: “… a simulated vehicle model should all be implemented in simulation…” Page 50: “… software changes can be tested in the simulator first to validate a minimal level of operation…”).

(2). Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 in view of Coyle_2016 (Identification of Autonomous Service Vehicle Requirements, Final Report June 2016 Florida Department of Transportation).

Claims 8, 16. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claims 5, 17 as outlined above. Alberi_2008 teaches ““Further comprising  the set of simulations to ensure that the one or more driving scenarios included in the set of simulations  recreate the real-world driving scenario described by the sensor data log” (page 22: “… story cards… much of the testing was also done on the simulator…”; page 23: “…replay a log file… “; page 24: “… simulator replay data from the Urban Challenge…”; page 25 Figure 

 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 do not explicitly teach “analyzing” to ensure a the simulation “substantially” recreate the real world.

Coyle_2016; however, teaches “analyzing” sensor data to ensure it can “substantially” recreate the real world by ensuring a minimum fidelity (abstract: “… manual and automated post-processing methods were used to determine the minimum data fidelity and other sensor requirements of an autonomous service vehicle…”).

Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 and Coyle_2016 are analogous art because they are from the same field of endeavor called data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Coyle_2016. The rationale for doing so would have been that Alberi_2008 teaches to have sensor log data for autonomous vehicles and to use this sensor data in siulations and Coyle_2016 teaches to analyze sensor data to ensure the sensor data has a minimum fidelity to allow the autonomous vehicle to accomplish its task. Therefore it would have been obvious to combine Alberi_2008 and Coyle_2016 for the benefit of ensuring that the simulation based upon recorded real world sensor data has sufficient fidelity to allow the vehicle to accomplish its task to obtain the invention as specified in the claims.

(3). Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 in view of Chidamber_1994 (A metrics Suite for Object Oriented Design, IEEE Transactions on Software Engineering, VOL. 20, No. 6, JUNE 1884).

Claims 6, 14. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claims 5, 17 as outlined above. Pakdeetrakulwong_2014 makes obvious “wherein automatically generating, without an input to do so, the review data includes outputting a (page 2: “… a user interface to deliver recommendations…”; page 4: “… Goal-Question-Metric…”; page 6: “… there are two approaches of delivering information to users: push and pull. Information push means that the system deliver recommendation without the user having to explicitly request it…” )

Pakdeetrakulqong_2014 does not explicitly teach a user “graphical” user interface.

Chidamber_1994 “graphical” user interface (page 482 “… metrics data… graphical user interface (GUI)… mouse-based interface…”;)

Alberi_2008 and Chidamber_1994 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Chidamber_1994. The rationale for doing so would have been that Alberi_2008 teaches to make software and Chidamber_1994 teaches to use meterics to improve the process. Therefore it would have been obvious to combine Alberi_2008 and Chidamber_1994 for the benefit of having metrics to improve the software design process to obtain the invention as specified in the claims.

(3). Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 in view of  and CFR_2016 in view of Levinson_2007 (“Map-Based Precision Vehicle Localization in Urban Environments,” in Robotics Science and Systems, 2007)


Claims 2 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016  teach all the limitations of claim 1 as outlined above. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 does not explicitly teach “Wherein the temporal map is generated using an interpolation technique.” 


Levinson_2007; however, “Wherein the temporal map is generated using an interpolation technique” (page 4 section F paragraph 2: “…. when rendering a map…smoothly interpolated polygons whose vertices are based on the distance and intensities returned by the three lasers as the robot traverses its trajectory…” The robot is an autonomous vehicle (abstract: “… urban navigation application (e.g., autonomous navigation… systems)…”; page 1: “… an autonomous robot to stay in a lane… 2004 DARPA Grand Challenge…. LIDAR sensor to localize relative to this map…”).

Alberi_2008 and Levinson_2007are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and Levinson_2007 The rationale for doing so would have been that Alberi_2008 teaches to make maps for autonomous vehicles and  Levinson_2007 teaches to use a fusion of sensors (three LIDAR) and to use interpolation to build a map because it is fast in real-time. Therefore it would have been obvious to combine Alberi_2008 and Levinson_2007 for the benefit of building maps in real-time to obtain the invention as specified in the claims.


(4). Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 in view of  and CFR_2016 in view of SMITH_2011 (Investigation of the Implementation of a Probe-Vehicle Based Pavement Roughness Estimation System prepared by University of Virginia dated August 2011).


Claim 3 Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 teach all the limitations of claim 1 outlined above. Alberi_2008 and Pakdeetrakulwong_2014 and Atsom and Ratnasingam_2017 and CFR_2016 does not explicitly teach “Wherein the sensor data log describes a position of different objects within a real-world roadway environment that includes the autonomous vehicle over a series of times and coefficients of friction describing objects within the real-world roadway environment over time.”

SMITH_2011; however, makes obvious “Wherein the sensor data log describes a position of different objects within a real-world roadway environment that includes the autonomous vehicle over a series of times and coefficients of friction describing objects within the real-world roadway environment over time” (pages 18 -20. Page 18 teaches J2735 is an SAE standard and is part of V2V and at page 19 that ‘according to J2735 standard message set is the basic safety message (BSM)” and that “BSM contains data from vehicle sensors at an instant in time, and includes information on vehicle position, speed and acceleration, yaw rate, brake status, and vehicle specifications” and that “BSM is broadcast every 0.1 seconds” and “probe data consists of 43 data elements, including… coefficient of friction…” 

Alberi_2008 and SMITH_2011 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alberi_2008 and SMITH_2011
The rationale for doing so would have been that Alberi_2008 teaches to have vehicles traveling on roads. SMITH_2011 teaches that there is a SAE J2735 standard for vehicle safety which sends vehicle sensor information including coefficient of friction.
Therefore it would have been obvious to combine Alberi_2008 and SMITH_2011 for the benefit of following and industry standard and sharing safety information to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN S COOK/Primary Examiner, Art Unit 2127